Citation Nr: 0501340	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  00-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for a tender scar of 
the right deltoid, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for a right thigh 
injury with a retained foreign body, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for a tender scar of 
the right thigh, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for a facial scar 
with a retained foreign body, prior to August 30, 2002.

5.  Entitlement to an increased rating for a facial scar with 
a retained foreign body, currently evaluated as 30 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945, including combat service during World War II, and his 
decorations include the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied the veteran's claims of 
entitlement to disability ratings in excess of 10 percent for 
a tender scar of the right deltoid, for a right thigh injury 
with a retained foreign body (which the RO characterized as 
injuries to the right thigh, muscle group XIV, residuals of a 
gunshot wound, with retained foreign body), and for a tender 
scar of the right thigh (which the RO characterized as tender 
scar, right thigh, residual of a gunshot wound); in this 
rating action, the RO also denied the veteran's claim of 
entitlement to a compensable rating for a facial scar with a 
retained foreign body.  The veteran perfected a timely appeal 
of this determination to the Board.

In an August 2004 rating decision, the RO increased the 
evaluation of the veteran's facial scar with a retained 
foreign body to 30 percent, effective August 30, 2002.  
Because the increase does not represent the maximum rating 
available for this condition, and was made effective during 
the course of this appeal, the veteran remains in appellate 
status, see AB v. Brown, 6 Vet. App. 35 (1993).  In light of 
this action, the Board has recharacterized this claim as 
separate issues as reflected on the title page.

When this matter was previously before the Board in October 
2003, it was remanded for further development and 
adjudication; on remand, the veteran's claims folder was 
transferred to the Cleveland, Ohio, RO as part of VA's Tiger 
Team Project.  

In the October 1999 VA examination report, the physician 
diagnosed the veteran as having degenerative joint disease of 
the shoulder, leg and low back, and opined that these 
disabilities were secondary to his gunshot wound injuries 
during World War II.  In a September 2002 unappealed rating 
decision, the RO determined that new and material evidence 
had not be received to reopen the veteran's right shoulder 
disability claim; however, to date, VA has not considered 
whether service connection is warranted for a leg or a low 
back disability.  In light of the foregoing, the Board finds 
that the record raises inferred claims of service connection 
for leg or a low back disabilities, and these issues are 
referred to the RO for appropriate action.

In August 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although the veteran's appeal has been advanced on the 
Board's docket and was remanded by the Board in October 2003, 
the Board concludes that, pursuant to the law, it must 
unfortunately again be remanded.

As the Board highlighted in the October 2003 remand, during 
the pendency of the appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), was enacted.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The duties to notify and assist provisions of the VCAA are 
applicable to all claims filed on or after November 9, 2000, 
the date of enactment, or filed before the date of enactment 
and pending before VA on that date.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 Fed. Reg. 
25,179 (2004).  Here, in remanding this matter in October 
2003, the Board specifically directed the RO to notify the 
veteran and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that was necessary to substantiate the claim.  As 
part of the notice, the RO also had to specifically inform 
the claimant his representative of which portion, if any, of 
the evidence is to be provided by the claimant and which, 
part, if any VA will attempt to obtain on behalf of the 
claimant.  

In remanding the matter, the Board specifically noted that 
the September 2002 Supplemental Statement of the Case (SSOC) 
contained some of the VCAA regulations.  The Board pointed 
out, however, the RO did not discuss the pertinent law and 
regulations applicable to increased rating claims, and did 
not advise him of the information and evidence needed to 
substantiate the currently appealed claims.  

In its March 2004 "VCAA" letter, however, the RO advised 
the veteran of the elements necessary in order to establish 
service connection for a disability, rather than what was 
required to establish entitlement to increased disability 
evaluations for conditions for which service connection has 
already been established.  

Under the circumstances, the Board has no discretion but to 
remand this matter for compliance with the October 2003 
remand instructions.  As the United States Court of Appeals 
for Veterans Claims (Court) has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's increased rating claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the Omaha VAMC 
and associate records of the veteran's 
treatment dated since December 2003.  The 
aid of the veteran in securing these 
records should be enlisted, as needed.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must readjudicate the 
veteran's claims.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

4.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


